FILED
                                                                           November 19, 2021
                                                                                 released at 3:00 p.m.
No. 20-0558 –        West Virginia State Police v. Derek R. Walker           EDYTHE NASH GAISER, CLERK
                                                                             SUPREME COURT OF APPEALS
                                                                                  OF WEST VIRGINIA




Jenkins, Chief Justice, concurring, in part, and dissenting, in part:

              I agree with that portion of the majority’s opinion reversing the circuit court’s

order in this case insofar as the circuit court improperly substituted its findings of fact for

those of the hearing examiner who was the fact finder in the first instance and to whom the

circuit court should have deferred. Accordingly, I concur with the majority’s opinion to

the extent it reverses the circuit court’s order and remands the case for the reinstatement of

the hearing examiner’s decision on this basis.



              However, I disagree with the remainder of the majority’s opinion that

reversed the circuit court’s order as it pertains to the hearing examiner’s excessive force

analysis. In this regard, I believe the circuit court correctly determined that the hearing

examiner’s legal analysis of objective reasonableness in the excessive force context was

deficient because the hearing examiner failed to consider all of the factors instructing such

an analysis. Accordingly, I respectfully dissent from this portion of the majority’s opinion.



              The standard of review that informs both the circuit court’s and this Court’s

review of an administrative decision is clear: the hearing examiner’s findings of fact are

entitled to deference, while the hearing examiner’s conclusions of law are accorded a

                                              1
plenary review. See W. Va. Code § 29A-5-4(g) (eff. 2021) (“The court may affirm the

order or decision of the agency or remand the case for further proceedings. It shall reverse,

vacate, or modify the order or decision of the agency if the substantial rights of the

petitioner or petitioners have been prejudiced because the administrative findings,

inferences, conclusions, decision, or order are: (1) In violation of constitutional or statutory

provisions; (2) In excess of the statutory authority or jurisdiction of the agency; (3) Made

upon unlawful procedures; (4) Affected by other error of law; (5) Clearly wrong in view

of the reliable, probative, and substantial evidence on the whole record; or (6) Arbitrary or

capricious or characterized by abuse of discretion or clearly unwarranted exercise of

discretion.”). See also Syl. pt. 1, in part, Cahill v. Mercer Cty. Bd. of Educ., 208 W. Va.

177, 539 S.E.2d 437 (2000) (“Since a reviewing court is obligated to give deference to

factual findings rendered by an administrative law judge, a circuit court is not permitted to

substitute its judgment for that of the hearing examiner with regard to factual

determinations. Credibility determinations made by an administrative law judge are

similarly entitled to deference. Plenary review is conducted as to the conclusions of law

and application of law to the facts, which are reviewed de novo.”). Therefore, the circuit

court correctly reviewed anew the hearing examiner’s legal analysis.



              The central legal question before the hearing examiner was whether the West

Virginia State Police (“State Police”) properly terminated Trooper Walker’s employment.

In assessing Trooper Walker’s conduct in the underlying incident, the State Police charged

Trooper Walker with five acts of misconduct: (1) failure to perform assigned work or

                                               2
comply with State Police policy (Group II offense) 1; (2) violation of law (Group III

offense) 2; (3) use of unnecessary force (Group III offense) 3; (4) conduct unbecoming an

officer (Group III offense) 4; and (5) interference with another’s rights (Group III offense).5

Group II offenses are punishable by suspension or reprimand, 6 whereas Group III offenses

are punishable by suspension without pay or discharge, or demotion or suspension if

mitigating circumstances are present. 7 The common thread running through all of the

charged Group III offenses, though, is whether Trooper Walker used excessive force in

effectuating J.H.’s arrest. Thus, while the State Police could terminate Trooper Walker’s

employment if he was found to have committed just one Group III offense, each of these

Group III offenses is proven by showing that Trooper Walker used excessive force during

the incident in question.



              Despite the importance of conducting an excessive force analysis and the

existence of long-established judicial decisions, by both the United States Supreme Court



              1
               W. Va. C.S.R. § 81-10-11.3.2.1 (eff. 2008).
              2
               W. Va. C.S.R. § 81-10-11.3.3.19.
              3
               W. Va. C.S.R. § 81-10-11.3.3.28.
              4
               W. Va. C.S.R. § 81-10-11.3.3.33.
              5
               W. Va. C.S.R. § 81-10-11.3.3.34.
              6
               W. Va. C.S.R. § 81-10-11.4.2 (eff. 2008).
              7
               W. Va. C.S.R. § 81-10-11.4.3.
                                              3
and this Court, to guide such an analysis, the hearing examiner relied exclusively on State

Police policy to determine whether Trooper Walker had employed excessive force. Such

an analysis was inadequate, though, because it did not consider many of the crucial

components of the objectively reasonable test adopted by the United States Supreme Court,

and, in turn, by this Court, to inform a determination of whether excessive force has been

used.



              To determine whether the force used by a law enforcement officer in a given

case is excessive, the determinative inquiry is whether such force was objectively

reasonable.

                      The proper application of the objective reasonableness
              standard in an excessive force case “requires careful attention
              to the facts and circumstances of each particular case,
              including the severity of the crime at issue, whether the suspect
              poses an immediate threat to the safety of the officers or others,
              and whether he is actively resisting arrest or attempting to
              evade arrest by flight.” Graham[ v. Connor], 490 U.S.[ 386,]
              at 396, 109 S. Ct. 1865[, 1872, 104 L. Ed. 2d 443 (1989)
              (citation omitted)]. The United States Supreme Court recently
              offered a more extensive list of things to consider when
              weighing the objective reasonableness of an officer’s actions,
              emphasizing that the list was not exclusive:

                     Considerations such as the following may bear
                     on the reasonableness or unreasonableness of the
                     force used: the relationship between the need for
                     the use of force and the amount of force used; the
                     extent of the plaintiff’s injury; any effort made
                     by the officer to temper or to limit the amount of
                     force; the severity of the security problem at
                     issue; the threat reasonably perceived by the
                     officer; and whether the plaintiff was actively
                     resisting. We do not consider this list to be

                                              4
                     exclusive. We mention these factors only to
                     illustrate the types of objective circumstances
                     potentially relevant to a determination of
                     excessive force.

              Kingsley[ v. Hendrickson], [576 U.S. 389, 397,] 135 S. Ct.[
              2466,] at 2473[, 192 L. Ed. 2d 416 (2015)] (citation omitted).

Maston v. Wagner, 236 W. Va. 488, 504, 781 S.E.2d 936, 952 (2015).



              The State Police relied upon its internal policy in deciding to terminate

Trooper Walker’s employment, and the hearing examiner, in turn, also referred to such

policy in upholding the termination decision. This policy defines “objectively reasonable

response” to mean

              the action taken by a member that is reasonable in light of the
              facts and circumstances confronting that member. These
              circumstances include, but are not limited to: 1) the severity of
              the crime at issue; 2) whether the suspect poses an immediate
              threat to the safety of the member or others; and 3) whether the
              subject is actively resisting arrest or attempting to evade arrest
              by flight.

W. Va. St. Police Pol’y & P. 10-1.13 (eff. 2005; rev. 2018). Thus, the State Police policy

mirrors the Graham standard and encompasses the same considerations of objective

reasonableness.



              Although the inquiry proposed by both of these authorities is identical, the

hearing examiner nevertheless failed to consider the nature of the crimes that J.H. allegedly

had committed or the severity of such crimes. The underlying incident began when J.H.

drove his vehicle into a law enforcement officer’s vehicle, in which the officer was sitting

                                              5
at the time of impact; escalated when J.H. fled from law enforcement in his vehicle while

driving at high rates of speed into oncoming traffic; and culminated when J.H. crashed his

vehicle and refused to comply with Trooper Walker’s commands to exit his vehicle. In

light of this progression of facts, consideration of both the criminal offenses involved and

the severity thereof was an integral factor in determining whether Trooper Walker’s actions

were objectively reasonable under the circumstances to resolve the ultimate query of

whether he had used excessive force in subduing and arresting J.H., and, thus, was subject

to termination. Because this part of the objectively reasonable test is glaringly absent from

the hearing examiner’s excessive force analysis, the circuit court correctly reversed the

hearing examiner’s decision on this basis. As such, the circuit court’s order should have

been affirmed, in part, as to the hearing examiner’s deficient legal analysis, and this case

should have been remanded to the hearing examiner with instructions to conduct a

complete excessive force analysis based upon its findings of fact. Because the majority’s

opinion, instead, reverses the circuit court’s order in toto, I respectfully dissent from this

portion of the majority’s opinion.



              Accordingly, for these reasons, I respectfully concur, in part, and dissent, in

part. I am authorized to state that Justice Armstead joins in this separate opinion.




                                              6